Title: To John Adams from Samuel Chase, 18 April 1776
From: Chase, Samuel
To: Adams, John


     
      My Dear Sir
      Fort George. April. 18th. 1776
     
     I left Saratoga last Tuesday and arrived at this place the same afternoon. I expected to find the Lake open but am disappointed.
     General Thomas left this yesterday Morning, and intended to break his way. On this Day about 40 Batteaus went off with the same Intention, with about 500 Men. The Residue of the Troops here, about 300, and the Cannon, 4.32. 4.24. 4.18 and some 9 pounders, with 8 Ton of Powder go off in the Morning, and I expect to sett off some time tomorrow, or on the next Day. The Batteaus which went away to day, we just hear, are above 12 Miles. Colo. Sinclear’s Regiment is at fort Edward, and are ordered here tomorrow. I am told above 100 of that Battalion have deserted. Ought not Desertion to be punished with above 39 Lashes? The Inhabitants buy their Arms. Pray declare some severe punishment for such infamous Conduct. On this Day arrived here, with their Interpreter Mr. Dean, The Delegates from the seven Tribes of Indians in Canada, from the Congress of the Six Nations lately held at Onandago. I was introduced to and had the Honor to take them by the Hand. Their Warriors are to stay at Home till their Return and to wait the Result of their Councils. I believe they will wait on Us in Montreal for the purpose of professing Friendship and extorting presents, what are We to do without the Means? Mr. Dean says the Indian Congress have resolved to observe a strict Neutrality, and have appointed Deputies to attend our Indian Commissioners at Albany and they may be daily expected there. I have seen Mr. Deans Notes of the proceedings of the Onandago Congress. The Oneidas, Tuscoraras, the Deputies from Canada, and some other small Tribes appear to be our firm Friends, but the Senecas, Mohawks and the others seem to me to be very unfriendly, and I am satisfied are ready from Inclination to act against Us. I believe One Colo. Butler has been using his Influence with these people. They have agreed, i.e. the Six Nations, a majority of them, to apply to You for their Trade as usual, and to open the Path to them by Fort Stanwix, and from Quebec, and threaten if not granted. In Truth they have never been supplied from Quebec, or very triffling. I hope our Commissioners will be very civil, and give them good Words and some presents but very firm and resolute.
     I beg to hear from you, and shall, with pleasure communicate to you any Thing which may be worthy of your Notice.
     You will be pleased to make Me remembered with every Sentiment of Respect and Regard to our worthy president and his Lady, to my Friend Mr. Adams and Mr. Paine and Mr. Gery. Adieu Your Affectionate Friend and Obedient Servant,
     
      Saml. Chase
     
    